Revolving Line of Credit
Promissory Note


US$100,000.00                                                                                                                     August
4, 2011
 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
corporation, (the “Maker”), promises to pay to Verle Hammond, an individual (the
“Payee”), at such place as the Payee may later designate in writing, in lawful
money of the United States, the principal sum of up to one hundred thousand
United States dollars ($100,000.00) in accordance with this promissory note (the
“Note”) under the terms set forth herein.
 
1. Multiple Advances/Open-End Credit
 
             The principle sum shown above is the maximum amount of principle
that can be borrowed under this Note. Future principle advances are
contemplated. The Maker may borrow up to the maximum amount of principle more
than one time and repay until the maturity date. Payee must approve all
borrowings under this Note and has no obligation to fund any future advances.
 
2.  Rate of Interest
 
Each advance due under this Note shall bear an interest rate of a flat amount of
10% of the principle outstanding.
 
3.  Repayment
 
Each advance under this Note shall have a due date of up to 30 days.
 
Any unpaid Principal and interest due under this Note shall be payable at the
maturity date of December 31, 2011.
 
The maturity date of the Note can be extended with the approval of all parties.
 
4. Late Charge
 
            In the event that any payment or part thereof due under this Note
shall become overdue for a period in excess of five (5) days, Maker shall pay to
Payee a late charge of five percent (5%) of the amount of such payment.
 
5.  Events of Default
 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due and payable hereunder and such default shall continue for a period of
five (5) days; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 

 
- 1 -

--------------------------------------------------------------------------------

 
 
6.  Remedies
 
(a)          Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)          If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
reasonable attorneys' fees and including additional interest calculated at a 15%
per annum interest rate.
 
 7.  Miscellaneous
 
(a)          This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)          This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent.
 
(c)          Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)          None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.
 
            (e)          This note shall govern the following past advances made
under verbal agreements which are outstanding as of the date of this note:
4/21/11 $15,000; 4/25/11 $25,000; and 5/5/11 $25,000
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.


Innolog Holdings Corporation
   
By:
     
William P. Danielczyk
Executive Chairman



 
- 2 -

--------------------------------------------------------------------------------

 